Citation Nr: 1708302	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder degenerative joint disease, residuals of torn rotator cuff (major).

2.  Entitlement to service connection for a central nervous system disorder, including as due to exposure to herbicide agents.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970 and from January 1975 to August 1975, including service in the Republic of Vietnam.  His decorations include the Republic of Vietnam Campaign Medal with Device, Vietnamese Cross of Gallantry with Palm, and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In August 2007 and February 2009 rating decisions, the ROs in Columbia, South Carolina and in Montgomery, Alabama, respectively, continued to rate the Veteran's right shoulder degenerative joint disease and residuals of torn rotator cuff (major) as 20 percent disabling.  The Montgomery RO has jurisdiction over the appeal.

In a September 2010 rating decision, the Montgomery RO denied service connection for Parkinson's disease.  Subsequently, Parkinson's disease was added to the list of disabilities recognized as being related to herbicide agent exposure.  In an August 2011 rating decision, the RO in Muskogee, Oklahoma denied service connection for Parkinson's disease due to herbicide agent exposure for the purposes of entitlement to retroactive benefits, including as on a presumptive basis.  The Board has broadened that issue as reflected on the title page.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript of that hearing has been associated with the record.

These matters were previously before the Board in April 2015, when they were remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination in June 2015.  The examiner determined that the Veteran did not have a diagnosis of Parkinson's disease, but instead essential tremor of the bilateral upper extremities.  She opined that this condition was less likely than not incurred in or caused by service.  As rationale, she explained that essential tremor was diagnosed over 30 years since service.  Further, she noted that "these conditions are not presumptive conditions related to Agent Orange."  She also opined that these conditions are less likely as not to be caused by or aggravated by service-connected diabetes mellitus with erectile dysfunction, diabetic nephropathy with hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  She merely indicated that there was no causal relationship between essential tremor and the service-connected disabilities, and essential tremor was not worsened beyond normal progression.

The examiner's opinion is inadequate, as she cannot rely solely on the fact that there is no evidence of essential tremor in the Veteran's service treatment records (STRs).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, while essential tremor is not a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's essential tremor is not related to his conceded exposure to herbicide agents in Vietnam.  See Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994).  Moreover, she did not provide a sufficient rationale for her opinion regarding secondary service connection.  Thus, an addendum opinion is needed.

Regarding the Veteran's right shoulder disability, the June 2015 VA examination is inadequate for rating purposes.  Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination is necessary.  

Regarding the TDIU claim, pursuant to the April 2015 Board decision, the AOJ provided a May 2015 VCAA notice to the Veteran concerning entitlement to a TDIU and included a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for the Veteran to complete.  Although he did not do so, because the claim for a TDIU is inextricably intertwined with the other issues on appeal, the AOJ should once again provide him with a copy of VA Form 21-8940 and ask that he return the completed document on remand.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and return VA Form 21-8940.

2.  Obtain all outstanding VA treatment records.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joint involved and the opposite undamaged joint should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then obtain an addendum opinion from a VA physician other than the June 2015 VA examiner to determine the etiology of his essential tremor of the bilateral upper extremities.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a)  Is it as least as likely as not (50 percent or greater probability) that the Veteran's diagnosed essential tremor of the bilateral upper extremities had its onset in or is otherwise related to service, including conceded herbicide agent exposure therein?  In addressing this question, please comment on the November 1986 medical examination report showing that the Veteran complained of frequent or severe headache, dizziness or fainting spells, and frequent trouble sleeping.  Please provide a robust rationale for any conclusion reached, and note that (1) the absence of evidence of treatment for tremors in the Veteran's STRs cannot, standing alone, serve as the basis for a negative opinion; and (2) the fact that the diagnosed disability is not a presumptive disability under 38 C.F.R. § 3.309(e), cannot be the sole basis for finding that the disability is not related to his conceded exposure to herbicide agents in Vietnam.

(b)  Is it as least as likely as not (50 percent or greater probability) that the Veteran's diagnosed essential tremor of the bilateral upper extremities is (1) proximately due to or (2) has been aggravated (permanently worsened beyond the beyond the natural progress of the disease) by any of the Veteran's service-connected disabilities (the Veteran is currently service-connected for diabetes mellitus with erectile dysfunction, diabetic nephropathy with hypertension, peripheral neuropathy of the bilateral upper and lower extremities, a right shoulder disability, and cataracts)?  Please address both questions, and support your opinions with a robust rationale.

5.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



